485APOS File Nos. 333-143195 Allianz Vision New York (Legacy) 811-05716 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 32 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. X (Check appropriate box or boxes.) ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Exact Name of Registrant) ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) One Chase Manhattan Plaza, 37th Floor, New York, New York 10005-1423 (Address of Depositor's Principal Executive Offices) (Zip Code) (212) 586-7733 (Depositor's Telephone Number, including Area Code) Allianz Life Insurance Company of New York One Chase Manhattan Plaza, 37th Floor New York, New York 10005-1423 (Name and Address of Agent for Service) Copies to: Stewart D. Gregg, Senior Securities Counsel Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416-1297 (763) 765-2913 It is proposed that this filing will become effective (check the appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 on (date) pursuant to paragraph (b) of Rule 485 x 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of the Proposed Public Offering: June 14, 2012 Titles of Securities Being Registered: Individual Flexible Purchase Payment Variable Deferred Annuity Contracts EXPLANATORY NOTE Registrant is filing this post-effective amendment solely to make the following changes to post-effective amendment no. 31 to this registration statement ("prior post-effective amendment"). • To remove language from the cover of the prior post-effective amendment stating that it is proposed that the filing will become effective on June 14, 2012. • To add language to the cover of registration statement stating that the filing is proposed to become effective 60 days after filing. • To remove language from the cover of the prior post-effective amendment stating that the approximate date of the proposed public offering is June 25, 2012. • To add language to the cover of the registration statement stating that the approximate date of the proposed public offering is June 14, 2012. • To add the following language to the cover of the prospectus: The benefits offered through this prospectus are not available until July 9, 2012. Except as expressly modified in this Post-Effective Amendment, this Post-Effective Amendment and the Prospectus and Statement of Additional Information filed in Parts A and B of Post-Effective Amendment No. 31 do not supersede Parts A and B of Post-Effective Amendment No. 29, and in all other respects the disclosure in Parts A and B of Post-Effective Amendment No. 29 remains the same and in effect. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, as amended, Allianz Life Insurance Company of New York on behalf of the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of Minneapolis and State of Minnesota, on this 14th day of June, 2012. ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Registrant) By: ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Depositor) By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel By: WALTER R. WHITE** Walter R. White Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 14th day of June, 2012. Signature Title Walter R. White** Chairman of the Board and Chief Executive Officer Giulio Terzariol* Director, Chief Financial Officer and Treasurer Stephen R. Herbert* Director Eugene T. Wilkinson* Director John O. Esch* Director, Vice President and Appointed Actuary Thomas P. Burns* Director and President Yvonne K. Franzese* Director * By Power of Attorney incorporated by reference as exhibit EX-99.B13. from Registrant’s Post-Effective Amendment No. 20 to Form N-4 (File Nos. 333-143195 and 811-05716) electronically filed on August 26, 2010. ** By Power of Attorney incorporated by reference as exhibit EX-99.B13.b. from Post-Effective Amendment No. 28 to Registrant’s Form N-4 (File Nos. 333-143195 and 811-05716) electronically filed on February 16, 2012. By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel
